 


110 HRES 325 EH: Commending the Michigan State University Spartans for their victory in the 2007 NCAA Hockey Championship.
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 325 
In the House of Representatives, U. S.,

May 7, 2007
 
RESOLUTION 
Commending the Michigan State University Spartans for their victory in the 2007 NCAA Hockey Championship. 
 
 
Whereas Michigan State University is one of the premier academic institutions in the nation; 
Whereas on April 9, 2007, the Michigan State University Spartans won their first National Collegiate Athletic Association Hockey Championship in 21 years; 
Whereas the members of the Michigan State University 2007 hockey team include Jeff Lerg, Chris Snavely, Ethan Graham, Brandon Gentile, Brandon Warner, Justin Abdelkader, Tim Kennedy, Bryan Lerg, Ryan Turek, Zak McClellan, Jeff Dunne, Tyler Howells, Jay Sprague, Chris Mueller, Chris Lawrence, Nick Sucharski, Matt Schepke, Jim McKenzie, Kurt Kivisto, Daniel Sturges, Daniel Vukovic, Steve Mnich, Bobby Jarosz, Tim Crowder, Justin Johnston, and Michael Ratchuk; 
Whereas Head Coach Rick Comley and Assistant Coaches Tom Newton, Brian Renfrew, and Rob Woodward are to be commended for outstanding coaching throughout the 2007 season; 
Whereas the Spartans won the championship game by coming from behind to score 3 goals in a stunning third-period upset; 
Whereas the Spartans succeeded not only because of the skills of talented individual players but because those players worked so well together as a team; 
Whereas in the championship game, the Spartans beat Boston College, a team that had won 13 straight games, featured 12 National Hockey League draft picks, and had played in the 2006 NCAA championship game as well; 
Whereas Spartan head coach Rick Comley has now won 3 national hockey championships (one with the NAIA and 2 with the NCAA) with 3 different Michigan universities: Lake Superior State University, Northern Michigan University, and Michigan State University; 
Whereas when the Spartans last won a national hockey championship, they were coached by Ron Mason, who continues to serve Michigan State University as the school’s Athletic Director and who in fact hired Coach Comley as his replacement; 
Whereas Michigan State University and the East Lansing community honored the Spartans upon their return in a manner befitting of champions; and 
Whereas Michigan State University students, faculty, alumni, and all Michigan State fans are deeply committed to bringing pride to Michigan State University and to the entire state of Michigan: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Michigan State University Spartans for their victory in the 2007 NCAA Hockey Championship; 
(2)recognizes the achievements of the players, coaches, students, and staff whose hard work and dedication helped Michigan State University win the championship; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to Michigan State University President Lou Anna Simon, hockey Head Coach Rick Comley, and Athletic Director Ron Mason for appropriate display. 
 
Lorraine C. Miller,Clerk.
